Citation Nr: 0101430	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  95-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure in 
Vietnam.

2.  Entitlement to service connection for depression, with a 
sleep disorder.

3.  Entitlement to service connection for a cardiovascular 
disorder, with heart palpitations and profuse sweating.

4.  Entitlement to service connection for influenza and 
colds.

5.  Entitlement to service connection for weakness and 
fatigue.

6.  Entitlement to service connection for noise and light 
sensitivity.

7.  Entitlement to service connection for Raynaud's disease.  

8.  Entitlement to an increased evaluation for tinea pedis 
and manus, currently evaluated as 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  All of these claims were initially 
denied in a May 1994 rating decision except for the claim for 
service connection for Raynaud's disease, which was initially 
denied in a January 1995 rating decision.  

The Board remanded this case back to the RO in November 1998, 
and the case has since been returned to the Board.  At the 
time of the November 1998 remand, the veteran was represented 
by a veterans' service organization, but he revoked such 
representation in a June 2000 letter.

The veteran also initially appealed the RO's May 1994 denials 
of his claims for service connection for headaches and a 
compensable evaluation for a fracture of the right fifth 
finger.  However, he withdrew those claims during his August 
1995 VA hearing.  See 38 C.F.R. § 20.204 (2000).

A review of the veteran's lay testimony indicates that he 
believes that his claimed depression was incurred as 
secondary to chronic pain, encompassing a skin disorder.  As 
such, the Board refers the issue of entitlement to service 
connection for depression as secondary to service-connected 
tinea pedis and manus back to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence which can be obtained without the veteran's 
cooperation for an equitable disposition of this appeal has 
been obtained by the RO.

2.  Peripheral neuropathy has not been shown to be causally 
related to service, including alleged herbicide exposure in 
Vietnam, and there is no evidence of peripheral neuropathy 
within one year following service.

3.  Depression, with a sleep disorder, has not been shown to 
be causally related to service.

4.  A cardiovascular disorder has not been shown to be 
causally related to service, and there is no evidence of a 
cardiovascular disorder within one year following service.

5.  The medical evidence of record does not reflect that the 
veteran currently suffers from a chronic disorder 
encompassing influenza and colds.

6.  The medical evidence of record does not reflect that the 
veteran currently suffers from a chronic disorder 
encompassing weakness and fatigue.

7.  The medical evidence of record does not reflect that the 
veteran currently suffers from noise and light sensitivity.

8.  The medical evidence of record does not reflect that the 
veteran currently suffers from Raynaud's disease.  

9.  Tinea pedis and manus is not shown to manifest constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred or aggravated as a 
result of any incident of service, including alleged exposure 
to Agent Orange in Vietnam, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Depression, with a sleep disorder, was not incurred or 
aggravated as a result of service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

3.  A cardiovascular disorder, with heart palpitations and 
profuse sweating, was not incurred or aggravated as a result 
of service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

4.  A chronic disorder encompassing influenza and colds was 
not incurred or aggravated as a result of service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

5.  A chronic disorder encompassing weakness and fatigue was 
not incurred or aggravated as a result of service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

6.  Noise and light sensitivity was not incurred or 
aggravated as a result of service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

7.  Raynaud's disease was not incurred or aggravated as a 
result of service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

8.  The criteria for an evaluation in excess of 10 percent 
for tinea pedis and manus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7819 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
on the part of the VA is needed in order to comply with its 
statutory duty to assist the veteran with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).

That having been stated, the Board observes the veteran 
canceled two VA examinations in February 1999 and indicated 
in a statement received by the Board in August 2000 that he 
would not cooperate with future remand instructions.  While 
the VA's duty to assist the veteran with the development of 
his claims includes the scheduling of pertinent VA 
examinations, the Board cannot provide such assistance if the 
veteran declines to be examined.  The Board notes that the 
duty to assist is not a "one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). Accordingly, in light 
of the veteran's failure to respond to the VA's efforts to 
assist him with the factual development of his claims, no 
further effort will be expended to assist him in this regard, 
and the veteran's claims will be decided on the basis of the 
evidence contained in his claims file.


I.  Service Connection

A.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Also, 
certain chronic diseases, including organic neurological 
diseases and cardiovascular diseases, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 



B.  Service Connection for Peripheral Neuropathy

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, any symptoms of 
peripheral neuropathy.  A March 1981 VA treatment record 
indicates that the veteran had burning pain on the soles of 
his feet; the assessment was questionable peripheral 
neuropathy, but the examiner indicated that this assessment 
was doubtful.  The next record of treatment for peripheral 
neuropathy is a March 1992 report from Dr. Richard Hempel, 
who noted the veteran's complaints of chronic foot pain of 
uncertain etiology, possibly peripheral neuropathy versus a 
fascial problem like plantar fasciitis.  Nerve conduction 
studies conducted in February 1993 revealed no evidence of 
generalized neuropathy.  However, a VA treatment record dated 
in June 1993 indicates that the veteran had burning pain of 
the feet that was possibly related to small fiber neuropathy 
and questionably related to Agent Orange exposure.

In a November 1994 letter, Dr. Hempel noted that he had 
treated the veteran for approximately 2.5 years and that the 
veteran was suffering from peripheral neuropathy that was 
induced by Agent Orange exposure, "based on serial 
examinations of this patient and extensive discussion of his 
past history."  Dr. Hempel indicated that "[o]ther common 
causes of peripheral neuropathy" had been ruled out.

The veteran underwent a VA peripheral nerves examination in 
July 1995, and testing performed in conjunction with this 
examination revealed a mild bilateral median nerve neuropathy 
at the wrists.  However, the examiner found that such 
neuropathy was not consistent with chemical exposure over the 
entire hand surface, specifically Agent Orange exposure, and 
the examiner further indicated that the most likely source of 
the veteran's "pain" was his fungal infection of the feet.

Private treatment records from April, May, and December of 
1996 contain assessments of chronic peripheral neuropathy, 
possibly induced by Agent Orange.  

The report of a November 1996 VA peripheral nerves 
examination indicates that nerve conduction studies revealed 
nerve conduction velocities consistent with carpal tunnel 
syndrome on the median nerve.

The Board has reviewed the evidence of record and does not 
dispute that the veteran currently suffers from a disorder 
encompassing peripheral neuropathy.  However, this disorder 
was not shown in service or within one year thereafter.  See 
38 C.F.R. §§ 3.307, 3.309.  While the Board notes that 
several treatment providers, including Dr. Hempel, related 
this disorder to Agent Orange exposure, the Board also 
observes that the VA has determined based on scientific 
studies performed by the National Academy of Sciences that 
chronic peripheral nervous system disorders, aside from acute 
and subacute peripheral neuropathy, are not among the 
disorders which are causally related to exposure to Agent 
Orange.  See 64 Fed. Reg. 59232, 59238 (Nov. 2, 1999).  As 
such, the presumptive service connection provisions are not 
for application in this case, which c.  

Moreover, the Board finds that the conclusion of the National 
Academy of Sciences that peripheral neuropathy, aside from 
acute and subacute peripheral neuropathy, is not related to 
Agent Orange exposure, has far greater probative value that 
the bare conclusion of the veteran's treating physicians.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
The conclusion of the National Academy of Sciences is 
supported by ongoing scientific studies which are review 
periodically, while none of the veteran's physicians have 
referred to any scientific or medical studies to support the 
conclusion that the veteran peripheral neuropathy is related 
to Agent Orange exposure.  

Overall, as the veteran's peripheral neuropathy has not been 
determined to be causally related to exposure to Agent 
Orange, there is no evidence of record showing that 
incurrence or aggravation of this disability resulted from 
service.  Again, the Board is limited to the evidence 
presently of record in making this determination, as the 
veteran has refused to undergo a further VA neurological 
examination in conjunction with his claim.  Additionally, the 
veteran's lay testimony, from his August 1995 RO hearing and 
his August 1998 Board hearing, lacks probative value, as he 
has not been shown to possess the requisite medical expertise 
needed to offer a competent opinion regarding a medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the preponderance of the 
evidence is against his claim for service connection for 
peripheral neuropathy.  Again, as the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule under 38 U.S.C.A. § 5107(b) is not applicable.  See 
Gilbert v. Derwinski, supra.


C.  Other Claims for Service Connection

The veteran's service medical records are entirely negative 
for any complaints of, or treatment for, psychiatric 
problems.  A private treatment record from October 1982 
indicates the veteran's first complaints of nervousness and 
depression, as his sister had been found to have cancer.  An 
August 1990 statement from Arnold M. Ludwig, M.D., contains a 
diagnosis of rule out adjustment disorder, with depression, 
and this statement indicates that the veteran has stated that 
he wondered if his skin disorder was due to nerves in 
service.  Subsequent records from Dr. Ludwig indicate a 
course of frequent treatment for depression.  Also, a July 
1993 laboratory report indicates impressions of dyssomnia, an 
intrinsic sleep disorder, and obstructive sleep apnea 
syndrome, found to be moderate in degree.  In an undated 
letter submitted at the veteran's August 1998 Board hearing, 
Dr. Ludwig noted that he had treated the veteran for 
depression "secondary to pain" and indicated that the 
depression was "related" to pain resulting from peripheral 
neuropathy and a skin condition.  However, none of the 
veteran's examiners has related current depression or a sleep 
disorder back to service.

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, heart problems, and the 
veteran's October 1968 separation examination revealed blood 
pressure of 126/68.  Treatment records from Dr. Hempel, dated 
in March and May of 1992, reflect that the veteran was 
treated for heart palpitations, and he reported premature 
junctional contractions in the past.  An April 1995 private 
medical record contains an assessment of possible angina, 
while a subsequent record from this date contains an 
assessment of atherosclerotic heart disease.  Records from 
Central Baptist Hospital in Lexington, Kentucky indicate that 
the veteran underwent cardiac catheterization in April 1995.  
The report of a VA hospitalization in November 1996 indicates 
that the veteran had a past medical history of coronary 
artery disease, status post angioplasty in April 1995.  
Again, none of the veteran's treatment providers has related 
a current cardiovascular disability back to service.

In reviewing the veteran's service medical records, the Board 
observes that he was treated for mild bronchitis in December 
1966 and for viral and upper respiratory problems on several 
occasions in 1967.  His October 1968 separation examination 
report contains a notation of mild pharyngitis in service, 
controlled by antihistamines, but no complications or 
sequelae were noted on examination.  Private treatment 
records from 1977 show treatment for a cold and a fever.  In 
January 1990, the veteran was seen for head and chest 
congestion, while a December 1992 medical record reflects 
treatment for pharyngitis.  However, the veteran has not been 
diagnosed to date with any chronic disorder encompassing 
influenza and colds, let alone one which is causally related 
to service.

The veteran's medical records, both in-service and post-
service, are entirely silent for treatment for a chronic 
disorder encompassing weakness and fatigue, noise and light 
sensitivity, and Raynaud's disease.  The Board does observe 
that, during his November 1996 VA hospitalization, the 
veteran reported Raynaud's syndrome, but this claimed 
disorder was not otherwise diagnosed or treated.  Again, the 
Board has noted the veteran's refusal to undergo further 
development on remand, including new VA examinations, to 
determine the nature and etiology of these claimed 
disabilities.  

Overall, the Board finds no medical evidence of record 
relating the veteran's current depression and cardiovascular 
disorder to service, and there is also no evidence of 
cardiovascular disease within one year following service.  
There is no evidence relating claimed colds and influenza to 
a chronic disability or to service.  Moreover, the claimed 
disabilities of weakness and fatigue, noise and light 
sensitivity, and Raynaud's disease have not been shown to be 
present in this case.  

Again, while the veteran's claims for service connection are 
supported by his own lay testimony, he has not been shown to 
possess the requisite medical expertise needed to render a 
diagnosis or a competent opinion regarding medical causation.  
See Espiritu v. Derwinski, supra.  Significantly, the 
veteran's refusal to appear for VA examinations has limited 
the potential medical findings upon which the Board might 
predicate its decision.  Therefore, the preponderance of the 
evidence is against the veteran's claims for service 
connection for depression, with a sleep disorder; a 
cardiovascular disorder, with heart palpitations and profuse 
sweating; influenza and colds; weakness and fatigue; noise 
and light sensitivity; and Raynaud's disease.  Again, as the 
preponderance of the evidence is against these claims, the 
"benefit of the doubt" rule under 38 U.S.C.A. § 5107(b) is 
not applicable.  See Gilbert v. Derwinski, supra.


II.  Evaluation of Tinea Pedis and Manus

In a September 1969 rating decision, the RO granted service 
connection for tinea pedis and a rash on the hands and, based 
on the results of a September 1969 VA examination, assigned a 
10 percent evaluation for tinea pedis and a zero percent 
evaluation for a rash on the hands, effective from December 
1968.  The appealed May 1994 rating decision reflects that 
these evaluations have since been combined, and the 
disability at issue is now tinea pedis and manus, evaluated 
as 10 percent disabling.

The veteran underwent a VA skin examination in July 1993, 
during which he complained of blistering and scaling of the 
feet and hands, as well as a groin and body rash.  The 
examination revealed erythema and dry scaling of the right 
hand and both feet, as well as mycotic changes in the 
fingernails of the right hand and all of the toenails.  Also, 
there was a large (15 centimeter) erythematous scaling 
annular plaque on the back and in the groin area.  A 
potassium hydroxide test of the hand and trunk was done, and 
both were positive for fungal hyphae.  The diagnoses were 
tinea manus, tinea corporis, tinea pedis, tinea cruris, and 
tinea unguium.  The examination report is accompanied by 
photographs showing skin changes of the feet, the hands, the 
groin area, and the back.

A private medical record from March 1995 indicates that the 
veteran had minimal nodular swelling of the groin, and an 
assessment of tinea cruris was rendered.

During his August 1995 RO hearing, the veteran reported 
treatment for tinea pedis and dyshidrotic eczema and related 
these disorders to his claimed peripheral neuropathy.  

A December 1996 private treatment record indicates that the 
veteran had multiple lesions of the nails, consistent with 
tinea.

During his August 1998 Board hearing, the veteran stated that 
his skin symptoms included blisters on the feet, an infection 
of the nails, chronic pain, and red rashes and sensitivity on 
the hands.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7. 

The RO has evaluated the veteran's service-connected tinea 
pedis and manus at the 10 percent rate under 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2000).  Under this section, 
benign new growths of the skin are for evaluation as scars, 
disfigurement or as eczema.  Given this, the Board has 
considered the criteria of Diagnostic Codes 7800 and 7806.  
Under Diagnostic Code 7800, disfiguring scars of the head, 
face, or neck that are moderate and disfiguring warrant a 10 
percent evaluation, while severely disfiguring scars, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, warrant a 30 percent evaluation.  
The Board notes that none of the other Diagnostic Codes 
pertaining to scars provides for an evaluation in excess of 
10 percent except for Diagnostic Code 7805, which provides 
for an evaluation based on the degree of limitation of 
function of the part affected.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.  However, the veteran's 
service connected skin disability has not been shown to in 
any way limit the function of his hands or feet.  Under 
Diagnostic Code 7806, eczema with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent evaluation; a 30 percent evaluation is 
in order for constant exudation or itching, extensive 
lesions, or marked disfigurement.  

The Board observes that the veteran's service-connected tinea 
pedis and manus are productive of erythema and dry scaling of 
the right hand and both feet, as well as mycotic changes in 
the fingernails of the right hand and all of the toenails.  
However, the veteran's July 1993 skin examination report 
contains limited information as to the full extent of his 
skin disorder, and it is for that reason that the Board 
remanded this case back to the RO for a further VA skin 
examination.  As the veteran has refused to undergo such an 
examination, the Board must restrict its analysis to the 
medical findings described above, and this evidence does not 
suggest that his service-connected skin disorder encompasses 
skin abnormalities in areas other than the hands and the 
feet.  Moreover, there is no evidence of constant exudation 
or itching, extensive lesions, or marked disfigurement as a 
result of this skin disorder.  As such, it is the conclusion 
of the Board that the criteria for an evaluation in excess of 
10 percent have not been met, and the preponderance of the 
evidence is thus against the veteran's claim for that 
benefit.

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected tinea pedis and manus markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Again, as the veteran has failed to 
appear for a further VA skin examination, the Board's 
findings are based solely on the evidence currently of 
record.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for peripheral neuropathy, to include as 
due to herbicide exposure in Vietnam, is denied.

Service connection for depression, with a sleep disorder, is 
denied.

Service connection for a cardiovascular disorder, with heart 
palpitations and profuse sweating, is denied.

Service connection for influenza and colds is denied.

Service connection for weakness and fatigue is denied.

Service connection for noise and light sensitivity is denied.
 
Service connection for Raynaud's disease is denied.  

An increased evaluation in excess of 10 percent for tinea 
pedis and manus is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 

